DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any citation of the instant specification is as published in US Patent Application Publication 20210142001.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-32 are pending and are currently being examined.

Specification
The disclosure is objected to because of the following informalities: 
At ¶ 145, the specification recites: “row 616 at column 620 represents that the average profit is to be included in the table view”, but there is no corresponding Column 620 in FIG. 6. As illustrated with the arrow in the image of FIG. 6 below, it appears that the following correction would solve this issue: “row 616 at column [[620]] 610 represents that the average profit is to be included in the table view”. 

    PNG
    media_image1.png
    222
    839
    media_image1.png
    Greyscale



Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 recites the phrase "features and a client computer", which is missing a punctuation and could be corrected to "features; and a client computer". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25 recites the limitation "the table specification" in the second to last clause. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets the phrase as "the table view".

Dependent claims 26-32 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-10, 12, 14-18, 20, 22-26, 28 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan (WO 2006060773 A2).

As per claims 1, 9, 17 and 25, Hanrahan teaches a system (and respective method, storage media, and network computer) for visualizing data, comprising:
a network computer (¶ 124 – “user interface module 546 can be an interactive web page that is served by computer 502 [network computer] to the client computer”), comprising:
a transceiver that communicates over the network (FIG. 13:536 and ¶ 118 – “network interface card 536 for connecting to any wired or wireless communication network”);
a memory that stores at least instructions (FIG. 13:538 and ¶ 119 – “system memory 538”); and 
one or more processors that execute instructions that perform actions (FIG. 13:522 and “[0119] Operation of computer 502 is controlled 
generating a graphical user interface (GUI) (FIGs. 10A and 10B and “[0026] FIG. 10 (comprising FIGs. 10A and 10B) illustrates embodiments of a user interface for creating a visual specification and assigning marks according to a method of the present invention.”) 
that includes a shelf panel (FIGs. 10A and 10B, the various shelves, e.g., see Items 708-4 and 708-5 and ¶ 109 – “row and column shelves 708-4, and 708-5”) and 
a display panel (FIG. 10B:720 and ¶ 108 – “visual table 720”), 
wherein one or more column fields are displayed in the shelf panel (FIGs. 10A and 10B Items 708-4 and 708-5, columns “Quarter” and “Product Type”, e.g., Expresso, Herbal Tea, etc.);
displaying a table view in the display panel (FIG. 10B:720 and ¶ 108 – “visual table 720”), 
wherein the table view includes one or more columns that correspond to each column field (¶ 108 “ the visual specification (formed on shelves 708-4, and 708-5) define which tuples of the database should be selected and mapped into each pane 722”);
determining one or more data items (tuples) based on a data source (database) and the one or more column fields, wherein each column field corresponds to a portion of the one or more data items (¶ 108 “ the visual specification (formed on shelves 708-4, and 708-5) define 
displaying each portion of the one or more data items in a column of the table view that corresponds to the column field that corresponds to the portion of the one or more data items (see FIGs. 10A and 10B, panes 722); and 
in response to one or more view features (e.g., grouping and sorting) being added to the shelf panel, performing further actions including:
updating the table view based on the one or more view features (the table view is updated based on interactions with the user interface(s). The user is allowed filter, sort, and drill-down operations, e.g., by interacting with various menus/shelves, which provides operands that control the configuration/visual specification for the display table. E.g., see “[0165]…context menus provide analysis operations such as filtering, sorting, and drill-down”, ‘[0171]…Shelves labeled "Group in panes by" (not shown) and "Sort in panes by" (708-3, FIG. 10) define the "Group" and "Sort Order" components of the visual specification’, “[0032] FIG. 16 illustrates the configuration for a table that has been generated from the normalized set form of a visual specification in accordance with one embodiment of the present invention.” and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 
modifying each table column that corresponds to the one or more column fields that are associated with the one or more view features (the table view is updated based on interactions with the user interface(s). The user is allowed filter, sort, and drill-down operations, e.g., by interacting with various menus/shelves, which provides operands that control the configuration/visual specification for the display table. E.g., see “[0165]…context menus provide analysis operations such as filtering, sorting, and drill-down”, ‘[0171]…Shelves labeled "Group in panes by" (not shown) and "Sort in panes by" (708-3, FIG. 10) define the "Group" and "Sort Order" components of the visual specification’, “[0032] FIG. 16 
a client computer  (¶ 124 – “user interface module 546 can be an interactive web page that is served by computer 502 to the client computer”), comprising:
a transceiver that communicates over the network (necessarily in client computer, for communicating with the server);

one or more processors that execute instructions that perform actions (necessarily in client computer, for visiting and displaying the interactive web page), including:
displaying the graphical user interface (¶ 124 – “user interface module 546 can be an interactive web page that is served by computer 502 to the client computer”). 
Further concerning claim(s) 1: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a step of adding “one or more view features to the shelf panel”. Specifically, the optional language in claim 1 is:
“in response to one or more view features being added to the shelf panel, performing further actions including: updating the table view based on the one or more view features; and modifying each table column that corresponds to the one or more column fields that are associated with the one or more view features”

As per claims 2, 10, 18 and 26, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 
displaying one or more data objects in a data panel (Schema box 702) that are associated with the data source (FIGs. 10A-B and “[0166] Schema box 702 of FIG. 10 includes a representation of the database schema for each of the one or more databases 558 being analyzed. Schema box 702 includes each dimension 704 represented in each schema 560 of each database 558 that is being analyzed. For example, in FIG. 10, a single database that includes the dimensions "time" 704-1, "products" 704-2, and "location" 704-3 is analyzed.” and ¶ 124 – “user interface module 546 can be an interactive web page that is served by computer 502 to the client computer”); and 
determining the one or more column fields based on the one or more data objects displayed in the data panel (FIGs. 10A-B and ¶ 165 – “A user creates the visual specification 550 by dragging operand names from schema box 702 to various shelves 708 throughout the interface”) . 

	As per claims 4, 12, 20 and 28, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein the one or more processors of the network computer execute instructions that perform actions, further comprising:
	associating one or more marks with each column field based on a table specification (“[0099] One tool is Polaris…Polaris is built upon an 
displaying a value associated with each data item in the table view based on the one or more marks, wherein the one or more marks are one or more of text, formatted numbers, symbols, or visualizations that are displayed in one or more table cells for one or more data items (“[0161]…automatically displaying marks according to the methods of the present invention.”).

	As per claims 6, 14, 22 and 30, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), 
wherein displaying each portion of the one or more data items in the column of the table view, further comprises: in response to determining two or more adjacent column fields associated with a same breakup field, performing further actions, including:
	determining one or more breakup categories based on the same breakup field, wherein each breakup category corresponds to a distinct value of the same breakup field (E.g., See FIG. 21 and ¶ 233 – ‘set of 
	generating one or more category columns (e.g., Quarters) in the table view, wherein each category column corresponds to one of the one or more breakup categories (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the hierarchy year, quarter, and month, visual plot 2300 displays the level "year" nested within "quarter"’);

	determining one or more category data items based on the portion of the one or more data items that correspond to each breakup category (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the 
displaying the one or more category data items in the one or more sub-columns, wherein each category data item is displayed in one of the one or more sub-columns included in a category column that corresponds to its breakup category and its column field (E.g., See FIG. 21 and ¶ 233 – ‘set of levels from the dimension hierarchy (e.g., FIG. 21, time) found in the underlying dataset is represented by the first component (FIG. 21, y-axis, columns) but in an order that deviates from an order in the dimension hierarchy. In particular, visual plot 2300 charts the measure SUM(gross_profit) (row) versus the dimension time (columns). However, in this embodiment, the levels of the dimension time are not displayed in their natural order. That is, year is nested within quarter. Thus, although the underlying data has time delineated into the hierarchy year, quarter, and month, visual plot 2300 displays the level "year" nested within "quarter"’).
Further concerning claim(s) 6: 
“in response to determining two or more adjacent column fields associated with a same breakup field, performing further actions…determining…generating...generating…determining…and displaying…” 

	As per claims 7, 15, 23 and 31 Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein displaying each portion of the one or more data items in the column of the table view, further comprises: in response to determining the one or more column fields associated with a minified visualization view feature, performing further actions, including:
	executing one or more queries to provide one or more feature data items based on the one or more column fields associated with the minified visualization (e.g., mini graphs) view feature (E.g. see FIGs. 10A-B and 23, and ¶ 167 – “the x-axis of visual table 720 represents profit. Level of detail shelf 708-2 has been set to state. Accordingly, each mark in each pane 722 in visual table 720 represents data for a particular state.” For queries, see (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of relations. The state of the user interface is a visual specification. This specification is interpreted according to the formalism to determine both the series of queries necessary to retrieve the requested data, as well as the mapping and layout of the resulting tuples (rows of data in the database) into graphical marks” and “[0116] Presented herein is an exemplary system for 
	generating one or more minified visualizations based on the one or more feature data items and the minified visualization view feature (E.g. see FIGs. 10A-B and 23, and ¶ 167 – “the x-axis of visual table 720 represents profit. Level of detail shelf 708-2 has been set to state. Accordingly, each mark in each pane 722 in visual table 720 represents data for a particular state.”);
	and displaying the one or more minified visualizations in the one or more columns of the table view that correspond to the one or more column fields associated with the minified visualization view feature (E.g. see FIGs. 10A-B and 23, and ¶ 167 – “the x-axis of visual table 720 represents profit. Level of detail shelf 708-2 has been set to state. Accordingly, each mark in each pane 722 in visual table 720 represents data for a particular state.”).
Further concerning claim(s) 7: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “in response to” step, without a positive recitation of a 
“in response to determining the one or more column fields associated with a minified visualization view feature, performing further actions, including…executing…generating…and displaying…” 

	As per claims 8, 16, 24 and 32, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein displaying each portion of the one or more data items in the column of the table view, further comprises: in response to determining one or more breakdown fields, performing further actions, including:
	generating one or more regular columns for each column field that is unassociated with the one or more breakdown fields (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, 
determining one or more breakdown categories based on the one or more breakdown fields, wherein each breakdown category corresponds to a distinct value of the one or more breakdown fields (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.”);
	generating one or more sub-columns (e.g., Espresso, Herbal Tea, and Tea) for each of the one or more breakdown categories, wherein each sub-column corresponds to a column field associated with the one or more breakdown fields, and wherein each sub-column is grouped together based on the one or more breakdown categories (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on 
	determining one or more regular data items based on the one or more data items that correspond to the one or more regular columns (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.” And see Panes 722);

	displaying the one or more regular data items in the one or more regular columns (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", 
displaying each breakdown data item in the one or more sub-columns that correspond to its breakdown category and its column field (FIG. 10A and “[0167] A user can drop any dimension level into the interface of shelves 708. Shelves 708-4 and 708-5 are the axis shelves. The operands placed on shelves 708-4 and 708-5 {e.g., year, quarter, month, product type, product, market, state) determine the structure of visual table 720 and the types of graphs that are placed in each pane 722 of visual table 720. For example, in FIG. 10, the value "sales", which belongs to the dimension "Producttype" has been placed on shelf 708-4. Therefore, the y-axis of visual table 720 is a breakdown of the sales of each "producttype". Valid product types include "coffee", "espresso", "herbal tea", and "tea." Thus, the y-axis of visual table 720 represents the sale of each of these products.” And see Panes 722). 
Further concerning claim(s) 8: 
“in response to determining one or more breakdown fields, performing further actions, including…generating…determining…generating…determining…determining…displaying…and displaying” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan (WO 2006060773 A2) as applied to claims 1, 9, 17 and 25 above, and further in view of Gonzalez Veron (US Patent Application Publication 20110219321).

As per claims 3, 11, 19 and 27, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein the one or more processors of the network computer execute instructions that perform actions, further comprising:
	in response to a modification of the table view, performing further actions, including:

wherein […] modifications to the table specification include, one or more of changing an order of the column fields based on a modified column order in the table view or adding one or more sorting view features based on a current sort order of the one or more data items (“[0171]…The specification is used to map data values from a database 558 to visual properties by visual interpreter module 556. Shelves labeled "Group in panes by" (not shown) and "Sort in panes by" (708-3, FIG. 10) define the "Group" and "Sort Order" components of the visual specification” and ¶ 165 – “context menus provide analysis operations such as filtering, sorting, and drill-down.” Herein “the modifications to the table specification” is interpreted as not being limited to a specification modification based on “direct” modification of the table view).
Hanrahan doesn’t teach/suggest 
that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view
However, Gonzalez Veron, in an analogous art of a system includes a web-based application that includes an integrated header control interface (Abstract), 
that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view (FIG. 2E and “[0034] FIG. 2E depicts control header 204 as a user selects (e.g., click, tap, etc.) control section 226 which expands drop down menu 230. As shown, the exemplary features of drop down menu 230 include a hide column feature, a configure columns feature, ascending and descending sort features, and filter features that depict filter parameter examples. In one embodiment, activation of control section 226 results in a web call to populate filter parameters and/or filter types.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of that “the” modification of changing an order of the columns or adding one or more sorting view is in response to a modification of the table view, as taught/suggested by Gonzalez Veron, to modify (or “further modify”) the method/system/storage media/computer of Hanrahan, because this would lead to the predictable results of a more efficient and flexible method/system/storage media/computer that provides increased and/or alternative user functionality interaction with data presented at a local table (Gonzalez Veron ¶ 2 – “ header functionality to provide a quality web-based experience”).
Further concerning claim(s) 3: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim 
“in response to a modification of the table view, performing further actions, including: modifying a table specification based on the modification of the table view, wherein the modifications to the table specification include, one or more of changing an order of the column fields based on a modified column order in the table view or adding one or more sorting view features based on a current sort order of the one or more data items.” 

Claims 5, 13, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan (WO 2006060773 A2) as applied to claims 1, 9, 17 and 25 above, and further in view of Noble (US Patent Application Publication 20170075557).

As per claims 5, 13, 21 and 29, Hanrahan teaches the system of Claim 9 (and respective method of claim 1, storage media of claim 17, and network computer of claim 25), wherein displaying each portion of the one or more data items in a column of the table view, further comprises:

generating one or more rows of the table view based on the one or more records, wherein each row includes data items that are in a same record (“[0099] One tool is Polaris…Polaris is built upon an algebraic formalism for constructing visualizations of relations. The state of the user interface is a visual specification. This specification is interpreted according to the formalism to determine both the series of queries necessary to retrieve the requested data, as well as the mapping and layout of the resulting tuples (rows of data in the database) into graphical marks” and “[0116] Presented herein is an exemplary system for 
[…]. 
Hanrahan doesn’t teach/suggest 
in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area
However, Noble, in an analogous art of “a graphical user interface disposed within a display” (Abstract), teaches/suggests the concept(s) of:
in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area (“[0020] At a particular point in time, all of the cells, rows and/or columns of a table or spreadsheet, or lines and/or sections of a webpage and/or document may be larger than user interface 130 and thus not be visible to a user, so functional scrollbar generator 100 may 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area, as taught/suggested by Noble, to modify (or “further modify”) the method/system/storage media/computer of Hanrahan, because this would lead to the predictable results of a more efficient method/system/storage media/computer capable of displaying and providing easy browsing of large sets of records.
Further concerning claim(s) 5: 
“in response, to a scrolling action, performing further actions, including: providing a scroll window area that includes a portion of the one or more rows based on the scrolling action, a size of the display panel, and an amount of rows in the table view; and determining a portion of the one or more rows to display based on the scroll window area.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Furmanova et al. (Non-patent Literature, “Taggle: Scalable Visualization of Tabular Data through Aggregation”, 2017), is pertinent because it teaches the concept of tabular data visualization by interacting with data selection panel(s), e.g., for grouping, sorting and filtering records (see at least Abstract, Page 1, and FIG. 1, Page 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175